SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 14, 2014 American Locker Group Incorporated (Exact name of registrant as specified in its charter) Delaware 0-439 16-0338330 (State of incorporation) (Commission File Number) (IRS Employer Identification Number) 2701 Regent Blvd., Suite 200 DFW Airport, Texas 75261 (Address of principal executive offices) Registrant’s telephone number, including area code: (817) 329-1600 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the reporting obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act ☐ Soliciting material pursuant to Rule 14a-12 of the Exchange Act ☐ Pre-commencement communications pursuant to Rule 14d-2(b) Exchange Act ☐ Pre-commencement communications pursuant to Rule 13e-4(c) Exchange Act Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On September 14, 2014, Graeme Jack notified the board of directors of American Locker Group Incorporated (the “Company”) of his decision to resign as a member of the board of directors, effective immediately. Mr. Jack was a member of the Company’s Audit Committee. On September 25, 2014, Paul Luber notified the board of directors of the Company of his decision to resign as a member of the board of directors, effective immediately. Mr. Luber was the chair of the Company’s Executive Compensation-Stock Option Committee and a member of the Nominating and Governance Committee. The Company is very grateful for the contributions of Mr. Luber and Mr. Jack as members of the board of directors. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMERICAN LOCKER GROUP INCORPORATED Date: October 6, 2014 By: / s/ Anthony B. Johnston Anthony B. Johnston President and Chief Executive Officer
